Exhibit 10.1
SHAREHOLDERS’ AGREEMENT
     SHAREHOLDERS’ AGREEMENT, dated as of June 14, 2010 (this “Agreement”),
among NTT Data Corporation, a corporation organized under the Laws of Japan
(“Parent”), Mobius Subsidiary Corporation, a New Jersey corporation and an
indirect, wholly owned subsidiary of Parent (“Purchaser”), and each of the
shareholders whose names appear on the signature pages of this Agreement (each,
a “Shareholder” and, collectively, the “Shareholders”).
     WHEREAS, as of the date hereof, each Shareholder owns the number of shares
of common stock, par value $.01 per share (“Company Common Stock”), of
Intelligroup, Inc., a New Jersey corporation (the “Company”), as is set forth
opposite such Shareholder’s name on Exhibit A hereto (all such shares of Company
Common Stock and any shares of Company Common Stock hereafter acquired by such
Shareholder prior to the termination of this Agreement, whether acquired upon
the exercise of options or warrants, conversion of convertible securities or
otherwise, being referred to herein as the “Shares”; provided, however, that if,
at any time prior to the termination of this Agreement, the Company Board
effects an Adverse Recommendation Change without terminating the Merger
Agreement (the “Applicable Event”), then the term “Shares” shall thereafter mean
fifty percent (50%) of such Shareholder’s Shares);
     WHEREAS, Parent, Purchaser and the Company propose to enter into,
simultaneously herewith, an Agreement and Plan of Merger (the “Merger
Agreement”), a copy of which has been made available to each Shareholder, which
provides, upon the terms and subject to the conditions thereof, for the
Purchaser to commence a cash tender offer for all of the issued and outstanding
shares of Company Common Stock (the “Offer”) and the subsequent merger of
Purchaser with and into the Company (the "Merger”); and
     WHEREAS, as a condition of and material inducement to Parent and
Purchaser’s willingness to enter into and perform its obligations under the
Merger Agreement, Parent and Purchaser have required that each Shareholder enter
into this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained herein and in the Merger Agreement, and
intending to be legally bound hereby, the Shareholders hereby agree as follows:
1. Agreement to Tender the Shares. Each Shareholder hereby agrees that such
Shareholder (a) shall validly tender, or cause to be validly tendered, in the
Offer, as promptly as practicable following the commencement of the Offer
(provided no Adverse Event has occurred), but in any event within ten Business
Days after the commencement of the Offer (or, in the case of Shares acquired by
such Shareholder after the date hereof, within five Business Days after such
acquisition but in any event prior to the expiration of the Offer), all of its
Shares pursuant to the terms of the Offer, and (b) shall not withdraw, or cause
to be withdrawn, any of such Shares unless and until (i) the Offer shall have
been terminated or expired in accordance with the terms of the Merger Agreement
or (ii) this Agreement shall been terminated in accordance with Section 7
hereof.

 



--------------------------------------------------------------------------------



 



2. Voting; Grant of Proxy.
     (a) Each Shareholder hereby agrees that, from and after the date hereof and
until the earlier to occur of the Acceptance Time and the termination of this
Agreement, it shall, or shall cause the holder of record on any applicable
record date to, vote, at any meeting of the shareholders of the Company (and any
adjournment thereof) and in any action by written consent of the shareholders
(if applicable), all of such Shareholder’s Shares (i) against approval of any
proposal made in opposition to, or in competition with, the consummation of the
Offer, the Merger or any other transactions contemplated by the Merger
Agreement, including any Acquisition Proposal, (ii) against any liquidation,
dissolution, recapitalization, extraordinary dividend or other significant
corporate reorganization of the Company or any of its Subsidiaries,
(iii) against any action that would result in the failure of any conditions to
the Offer set forth on Annex I of the Merger Agreement to be satisfied and
(iv) in favor of any other matter necessary to consummate the transactions
contemplated by the Merger Agreement.
     (b) In order to secure the performance of such Shareholder’s obligations
under this Agreement, by entering into this Agreement, such Shareholder hereby
grants an irrevocable proxy to Purchaser in respect of such Shareholder’s Shares
(and agrees to execute such documents or certificates evidencing such proxy as
Purchaser may reasonably request) to express consent or dissent, or otherwise
utilize such voting power in the manner and on the matters described in Section
2(a). THIS PROXY IS IRREVOCABLE AND COUPLED WITH AN INTEREST, EXCEPT THAT SUCH
PROXY SHALL BE REVOKED AUTOMATICALLY, WITHOUT NOTICE OR OTHER ACTION BY ANY
PERSON, UPON THE TERMINATION OF THIS AGREEMENT. Such Shareholder hereby
represents to Parent and Purchaser that any proxies heretofore given with
respect to any of such Shareholder’s Shares are fully revocable, and any such
proxies are hereby revoked. Each Shareholder acknowledges receipt and review of
a copy of the Merger Agreement. Notwithstanding the foregoing, (i) Purchaser
shall not have the right to exercise the proxy contained in this Section 2(b)
and Purchaser’s appointment as proxy for and on behalf of the Shareholder with
respect to such Shareholder’s Shares shall be rendered void, if Parent or
Purchaser shall have amended or modified the Offer in a manner prohibited by
Section 2.01(b) of the Merger Agreement, and (ii) each Shareholder shall retain
at all times the right to vote such Shareholder’s Shares in such Shareholder’s
sole discretion and without any limitation other than as set forth in
Section 2(a) with respect to such Shareholder’s Shares.
3. Transfer of Shares; No Adverse Acts. Subject to Section 7 hereof and except
as contemplated by the Offer or the Merger Agreement, or pursuant to the terms
of this Agreement, each Shareholder agrees that from and after the date hereof
such Shareholder shall not, directly or indirectly, (a) sell, assign, transfer
(including by operation of law, liquidation, dissolution, dividend, distribution
or otherwise, convey, deliver, grant a security interest in, lien, pledge,
dispose of or otherwise encumber (each, a “Transfer”) any of its Shares or agree
to do any of the foregoing, (b) deposit any Shares into a voting trust or enter
into a voting agreement or arrangement or grant any proxy or power of attorney
with respect thereto, (c) enter into any contract, option or other arrangement
or undertaking with respect to the Transfer of any Shares or (d) take any action
that would make any representation or warranty of such Shareholder herein untrue
or incorrect in any material respect or have the effect of preventing or
disabling the Shareholder from performing its obligations hereunder. Any action
taken in violation of the

2



--------------------------------------------------------------------------------



 



foregoing sentence shall be null and void and each Shareholder agrees that any
such prohibited action may and should be enjoined. If any involuntary Transfer
of any of the Shares shall occur (including a sale by a Shareholder’s trustee in
any bankruptcy, or a sale to a purchaser at any creditor’s or court sale), the
transferee (which term, as used herein, shall include any transferees and
subsequent transferees of the initial transferee) shall take and hold such
Shares subject to all of the restrictions, liabilities and rights under this
Agreement, which shall continue in full force and effect until termination of
this Agreement in accordance with its terms.
4. No Solicitation of Transactions. Subject to Section 6.08 of the Merger
Agreement, Section 7 hereof and Section 8(o) hereof, none of the Shareholders
shall, directly or indirectly, through any officer, director, employee, legal or
financial advisor, accountant, representative, agent or otherwise, (a) initiate,
solicit or knowingly facilitate or knowingly encourage an Acquisition Proposal
or (b) engage with any third party in any discussions or negotiations
concerning, or furnish any confidential information to any third party in
connection with, an Acquisition Proposal, or any inquiry or proposal that would
constitute an Acquisition Proposal if it were a bona fide written proposal or
offer (except to notify such third party of the existence of the provisions of
this Section 4). Each Shareholder shall immediately cease and cause to be
terminated any existing discussions or negotiations with any Persons conducted
heretofore with respect to any Acquisition Proposal. From the date hereof until
the Closing or the earlier termination of this Agreement in accordance with its
terms, each Shareholder shall promptly, but in any event within twenty-four
(24) hours, notify Parent following receipt by such Shareholder of any
Acquisition Proposal, the material terms thereof and material conditions thereto
and the identity of the Person making such Acquisition Proposal, as well as any
material modification of or amendment thereto, or of any bona fide communication
by any Person that affirmatively states that it relates to, or could lead to, or
that any party is contemplating, a potential Acquisition Proposal, including the
identity of the Person making or on whose behalf such communication was made and
the other material facts of such communication.
5. Representations and Warranties of the Shareholders. Each Shareholder hereby
severally represents and warrants to Parent and Purchaser as follows:
     (a) Such Shareholder is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of formation. Such Shareholder has
all necessary power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by such
Shareholder, the performance by such Shareholder of its obligations hereunder
and the consummation by such Shareholder of the transactions contemplated hereby
have been duly and validly authorized by all requisite action, and no other
proceedings on the part of such Shareholder are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by such Shareholder and, assuming the due
authorization, execution and delivery by Parent and Purchaser, constitutes a
legal, valid and binding obligation of such Shareholder, enforceable against
such Shareholder in accordance with its terms, except that such enforceability
(i) may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar Laws of general application
affecting or relating to the enforcement of creditors’ rights generally and any
implied covenant of good faith and fair dealing and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity.

3



--------------------------------------------------------------------------------



 



     (b) The execution and delivery of this Agreement by such Shareholder do
not, and the performance of its obligations under this Agreement and the
consummation of the transactions contemplated by this Agreement by such
Shareholder will not, (i) conflict with or violate the organizational documents
of such Shareholder, (ii) assuming that all consents, approvals, authorizations
and other actions described in subsection (c) have been obtained and all filings
and obligations described in subsection (c) have been made, conflict with or
violate any Law applicable to such Shareholder or by which the Shares of such
Shareholder are bound or affected, or (iii) result in any breach of or
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under any agreement affecting the Shares to which such
Shareholder is a party, or give to others any right of termination, amendment,
acceleration or cancellation of any such agreement, or result in the creation of
a Lien or other encumbrance on the Shares of such Shareholder pursuant to any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation.
     (c) The execution and delivery of this Agreement by such Shareholder do
not, and the performance of this Agreement and the consummation of the
transactions contemplated by this Agreement by such Shareholder will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority, except for Antitrust Filings and
applicable requirements, if any, of the Exchange Act.
     (d) As of the date hereof, such Shareholder owns of record and
beneficially, and has good, valid and marketable title to, free and clear of any
Lien, proxy, voting restriction, limitation on disposition, adverse claim of
ownership or use or encumbrance of any kind, other than pursuant to this
Agreement and any applicable restrictions on transfer under the Securities Act,
and has the sole power to vote and full right, power and authority to sell,
transfer and deliver, the number of shares of Company Common Stock as is set
forth opposite such Shareholder’s name on Exhibit A hereto. Other than as set
forth on Exhibit A hereto, such Shareholder does not own any shares of Company
Common Stock or any Company Stock Options or other securities convertible into
or exchangeable for shares of Company Common Stock.
6. Representations of Parent and Purchaser. Each of Parent and Purchaser hereby
severally represents and warrants to Shareholder as follows:
     (a) Each of Parent and Purchaser is duly organized, validly existing and in
good standing under the Laws of its jurisdiction of incorporation. Each of
Parent and Purchaser has all necessary power and authority to execute and
deliver this Agreement, to perform its respective obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by Parent and Purchaser, the performance by each of Parent and
Purchaser of its respective obligations hereunder and the consummation by Parent
and Purchaser of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action, and no other corporate proceedings
on the part of Parent or Purchaser are necessary to authorize this Agreement or
to consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by each of Parent and Purchaser and, assuming the due
authorization, execution and delivery by the Shareholders, constitutes a legal,
valid and binding obligation of each of Parent and Purchaser, enforceable
against Parent and Purchaser in accordance with its terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar Laws

4



--------------------------------------------------------------------------------



 



of general application affecting or relating to the enforcement of creditors’
rights generally and any implied covenant of good faith and fair dealing and
(ii) is subject to general principles of equity, whether considered in a
proceeding at law or in equity.
     (b) The execution and delivery of this Agreement by Parent and Purchaser do
not, and the performance of their respective obligations under this Agreement
and the consummation of the transactions contemplated by this Agreement by
Parent and Purchaser will not, require any consent, approval, authorization or
permit of, or filing with or notification to, any Governmental Authority, except
for Antitrust Filings and applicable requirements, if any, of the Exchange Act,
the Japanese Foreign Exchange and Foreign Trade Act (Gaitame-hou) and the rules
and regulations of the Tokyo Stock Exchange.
7. Termination. This Agreement and the obligations of the parties hereunder
shall terminate automatically without notice and without further action by any
Person upon the earliest to occur of (a) the Effective Time, (b) the termination
of the Merger Agreement in accordance with its terms and (c) the occurrence of
any event set forth in Section 2.01(b) of the Merger Agreement without the
consent of each Shareholder (each event, an “Adverse Event”). Nothing in this
Section 7 shall relieve any party of liability for any breach of this Agreement.
8. Miscellaneous.
     (a) Certain Definitions. For the purposes of this Agreement, capitalized
terms used and not otherwise defined in this Agreement shall have the respective
meanings ascribed to them in the Merger Agreement.
     (b) Waiver; Amendment. At any time prior to the Effective Time, any
provision of this Agreement may be waived by any party hereto, provided that
such waiver must be in writing signed by the party against which enforcement of
the waiver is sought. This Agreement, or any provision hereof, may be amended or
modified at any time, but only by a written agreement executed by all the
parties to this Agreement.
     (c) Counterparts; Electronic Transmission. This Agreement may be executed
in one or more counterparts, each of which will be deemed to constitute an
original, and transmission of a duly executed counterpart hereof by electronic
means will be deemed to constitute delivery of an executed original manual
counterpart hereof.
     (d) Governing Law; Jurisdiction; Venue; Service of Process. This Agreement
and all disputes between the parties hereto arising out of or relating to this
Agreement or the facts and circumstances leading to its execution and delivery,
whether in contract, tort or otherwise, will be governed by and construed in
accordance with the Laws of the State of New Jersey, without giving effect to
conflicts of laws principles that would result in the application of the Law of
any other State. Any claim, action or dispute against any party to this
Agreement arising out of or relating to this Agreement shall be brought in the
United States District Court for the District of New Jersey sitting in Trenton,
New Jersey or in the event (but only in the event) that the United States
District Court for the District of New Jersey sitting in Trenton, New Jersey
does not have subject matter jurisdiction over such claim, action or dispute, in
the New Jersey Superior Court in Mercer County. Each of the parties hereto
irrevocably consents to and agrees to submit to the

5



--------------------------------------------------------------------------------



 



exclusive jurisdiction of such courts, agrees that process may be served upon it
in any manner authorized by the Laws of the State of New Jersey, and hereby
waives, and agrees not to assert in any such dispute, to the fullest extent
permitted by applicable Law, any claim that (i) such party is not personally
subject to the jurisdiction of such courts, (ii) such party and such party’s
property is immune from any legal process issued by such courts or (iii) any
litigation commenced in such courts is brought in an inconvenient forum. Each
party irrevocably consents to the service of process outside the territorial
jurisdiction of the courts referred to in this Section in any such action or
proceeding by mailing copies thereof by registered or certified United States
mail, postage prepaid, return receipt requested, to such party’s address as
specified in or pursuant to Section 8(g) hereof. However, the foregoing shall
not limit the right of a party to effect service of process on the other party
by any other legally advisable method.
     (e) Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. Each
party hereto agrees that, in the event of any breach or threatened breach by any
other party of any covenant or obligation contained in this Agreement, the
non-breaching party shall be entitled (in addition to any other remedy that may
be available to it whether at law or in equity, including monetary damages) to
seek and obtain (i) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation and (ii) an injunction
restraining such breach or threatened breach. Each party hereto further agrees
that no other party or any other Person shall be required to obtain, furnish or
post any bond or similar instrument in connection with or as a condition to
obtaining any remedy referred to in this Section 8(e), and each party
irrevocably waives any right it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.
     (f) Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8(f).
     (g) Notices. All notices, requests and other communications given or made
under this Agreement must be in writing and will be deemed given when personally
delivered, delivered by a national prepaid overnight courier (providing written
proof of delivery), transmitted by facsimile (with confirmation of successful
transmission) or mailed by registered or certified mail (return receipt
requested), to the respective parties at their addresses and/or facsimile
numbers specified on the signature page of this Agreement, or such other place
as such party hereto may specify by notice given in accordance with this
Section 8(g), and, in the case of notices, requests and other communications to
Parent or Purchaser, with copies to:

6



--------------------------------------------------------------------------------



 



Morrison & Foerster LLP
Shin-Marunouchi Building
29th Floor
5-1, Marunouchi 1-chome
Chiyoda-ku, Tokyo 100-6529
Japan
Attention: Stanley M. Yukevich, Esq.
Facsimile: 81-3-3214-6512
and
Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104
United States of America
Attention: Spencer D. Klein, Esq.
Facsimile: 212-468-7900
     (h) Entire Understanding; No Third Party Beneficiaries. This Agreement (i)
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties hereto with respect to
the transactions contemplated hereby and (ii) is not intended to confer upon any
Person other than the parties hereto any rights or remedies.
     (i) Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions, or
the application of such provision to Persons or circumstances other than those
as to which it has been held invalid or unenforceable, will remain in full force
and effect and will in no way be affected, impaired or invalidated thereby, so
long as the economic or legal substance of the transactions contemplated
hereunder is not affected in any manner materially adverse to any party hereto.
Upon any such determination, the parties hereto will negotiate in good faith in
an effort to agree upon a suitable and equitable substitute provision to effect
the original intent of the parties.
     (j) Assignment; Successors. No party hereto may assign either this
Agreement or any of its rights or interests, or delegate any of its duties,
hereunder, in whole or in part, without the prior written consent of the other
parties, except that Parent may assign all or any of its rights and obligations
hereunder to any of its Subsidiaries; provided, however, that such assignment
shall not relieve Parent or Purchaser of its obligations under this Agreement,
enlarge, alter or change any obligation of any other party to this Agreement.
Any attempt to make any such assignment without such consent will be null and
void. Subject to the preceding sentences of this Section 8(j), this Agreement
will be binding upon, inure to the benefit of and be enforceable by, the parties
hereto and their respective successors and permitted assigns.
     (k) Expenses. Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby will be paid by the party incurring such expenses, whether or not the
Offer or the Merger is consummated.

7



--------------------------------------------------------------------------------



 



     (l) Further Assurances. From time to time, at the request of Parent, in the
case of any Shareholder, or at the request of the Shareholders, in the case of
Parent and Purchaser, and without further consideration, each party shall
execute and deliver or cause to be executed and delivered such additional
documents and instruments and take all such further action as may be reasonably
necessary to consummate the transactions contemplated by this Agreement;
provided, however, that all out-of-pocket expenses reasonably incurred by any
Shareholder in connection with any such further action (other than the tendering
of its Shares or the voting of its Shares pursuant to Sections 1 and 2 hereof)
as may be reasonably requested of such Shareholder by Parent shall be borne by
Parent. In furtherance of this Agreement, each Shareholder hereby authorizes the
Company or the Company’s representatives to notify the Company’s transfer agent
that there is a stop transfer order with respect to all of its Shares; the
parties agree that such stop transfer order shall be removed and shall be of no
further force and effect upon the termination of this Agreement or upon the
occurrence of an Applicable Event and prior to the termination of this
Agreement, such stop transfer order shall be removed with respect to fifty
percent (50%) of the Shares.
     (m) Public Announcements. Prior to the Closing, none of Parent, Purchaser
or the Shareholders shall issue any press release or make any other public
statement with respect to this Agreement or the transactions contemplated by
this Agreement without the prior written consent of each party hereto, other
than such announcements as are required by applicable Laws and/or as are
required in order to comply with the rules and regulations of the Exchange Act
or Securities Act; provided, that Parent and Purchaser may refer to this
Agreement in a press release to be issued jointly with the Company on the date
of the execution of the Merger Agreement announcing the execution of the Merger
Agreement; and, provided, further, that any Shareholder may provide information
with respect to this Agreement or the transactions contemplated by this
Agreement to its partners or members, as applicable, if and to the extent
required by its organizational documents or related agreements.
     (n) Shareholder Obligations Several and Not Joint. The representations,
warranties, covenants, agreements and obligations of each Shareholder hereunder
shall be several and not joint and no Shareholder shall be liable for any breach
of the terms of this Agreement by any other Shareholder.
     (o) Shareholder Capacity. Notwithstanding any provision of this Agreement
to the contrary, nothing in this Agreement shall (or shall require any
Shareholder to attempt to) affect or limit any Person who is a director or
officer of the Company or any of the Company’s Subsidiaries from acting in such
capacity (it being understood that this Agreement shall apply to each
Shareholder solely in each Shareholder’s capacity as a shareholder of the
Company) or from fulfilling the obligations and responsibilities of such office
(including the performance of obligations required by the fiduciary obligations
and responsibilities under applicable Law of such person acting solely in his or
her capacity as a director or officer consistent with Section 6.08 of the Merger
Agreement).
[Signature Pages Immediately Follow.]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

              NTT DATA CORPORATION
 
                  By: Kazuhiro Nishihata     Its: Senior Vice President
 
            Notices to be sent to:     Koji Miyajima     Its: General Manager,
Global Business Sector
 
  Address:   Toyosu Center Building
 
      3-3, Toyosu 3-chome
 
      Koto-ku, Tokyo 135-6033
 
      Japan
 
  Facsimile:   81-3-5546-8083
 
            MOBIUS SUBSIDIARY CORPORATION
 
                  By: Koji Miyajima     Its: President & CEO
 
  Address:   Toyosu Center Building
 
      3-3, Toyosu 3-chome
 
      Koto-ku, Tokyo 135-6033
 
      Japan
 
  Facsimile:   81-3-5546-8083

Signature Page to the Shareholders’ Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SB ASIA INFRASTRUCTURE FUND L.P.
 
   
 
   
 
  By:
 
  Its:
 
  Address:
 
  Facsimile:
 
   
 
  VENTURE TECH ASSETS LTD.
 
   
 
   
 
  By:
 
  Its:
 
  Address:
 
  Facsimile:

Signature Page to the Shareholders’ Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A

LIST OF SHAREHOLDERS

          Number of Shares of Company     Common Stock Owned Name of Shareholder
  Beneficially and of Record
SB Asia Infrastructure Fund L.P.
  15,098,038  
Venture Tech Assets Ltd.
  10,849,084

 